Case: 1:20-cv-03653 Document #: 16-3 Filed: 06/29/20 Page 1 of 3 PageID #:313




                         Exhibit 3
   Case: 1:20-cv-03653 Document #: 16-3 Filed: 06/29/20 Page 2 of 3 PageID #:314




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

John McDonald,                             )
                                           )
                        Plaintiff,         )          No. 20 CV 3653
                                           )
                 v.                        )          Chief Judge Rebecca R. Pallmeyer
                                           )
JB Pritzker, in his official capacity as   )
Governor of Illinois, and Grace B. Hou,    )
in her official capacity as Secretary of   )
the Illinois department of Human Services, )
                                           )
                        Defendants.        )

                                DECLARATION OF SUPPORT

       I, Joshua G. Evans, state that I have personal knowledge of the facts set forth herein, that
I am competent to testify and if called to testify would state as follows:
   1. I am the President & CEO of the Illinois Association of Rehabilitation Facilities (IARF).
       I have worked for IARF for 15 years, serving as President & CEO since April 1, 2018.
   2. IARF is Illinois largest trade association of community-based providers serving children
       and adults with intellectual/developmental disabilities (I/DD) and serious mental illnesses
       (SMI). Formed in 1973, IARF has been the voice of community providers to government
       for nearly 50 years. The Association represents nearly 80 member agencies providing
       services and supports in more than 900 locations across the state of Illinois.
   3. As Illinois largest association of I/DD service providers, we remain concerned about the
       spread of COVID-19, and our members have worked diligently to implement guidance,
       policies, and procedures issued by the Illinois Department of Human Services Division of
       Developmental Disabilities (DDD), Illinois Department of Public Health (IDPH), and the
       Centers for Disease Control and Prevention (CDC) aimed at keeping individuals they
       serve and staff safe.
   4. The Association supported the decision by DDD to close Community Day Services
       (CDS) on March 17, 2020 as a prudent measure to prevent the transmission of the
       COVID-19 virus to individuals being served in CDS and residing at multiple residential
       sites and those living at home with family/guardians.
   Case: 1:20-cv-03653 Document #: 16-3 Filed: 06/29/20 Page 3 of 3 PageID #:315




   5. It is the Association’s understanding that DDD is working on finalizing policies,
       procedures, and guidance for reopening CDS on September 1, 2020. We understand that
       this may include individual assessments to ensure CDS are able to open safely and reduce
       the risk of transmission of COVID-19 both in and outside CDS.
   6. As DDD regulates CDS, it is our belief that providers require targeted and specific
       guidance from the Division, with input from the Department of Public Health, on the
       steps, practices and procedures that need to be in place for CDS to reopen.
   7. We believe providers will need some time to process guidance from DDD to develop and
       implement provider specific strategies to safely support individuals in CDS. As such, we
       don’t believe it would be safe or prudent to rush such a process.
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct. Executed on June 28, 2020.




       06/28/20
